Order entered July 14, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00531-CV

                             JUAN CARLOS FLORES, Appellant

                                               V.

         CHASCO, INC. A/K/A CHASCO INTERIORS, INC., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-09-14912-H

                                           ORDER
       The reporter’s record in this case is overdue. By postcard dated June 3, 2014, we notified

the official court reporter for the 160th Judicial District Court that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER court reporter Sharron Rankin to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested or made

payment arrangements for the record. We notify appellant that if we receive verification it has

not requested, paid for, or made arrangements to pay for the reporter’s record, we will
order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)




                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE